USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1544                          UNITED STATES,                            Appellee,                                v.               MIGUEL RODRIGUEZ COLON, a/k/a CHIVI,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                                                      Selya, Boudin and Lynch,                         Circuit Judges.                                                                                                                                     Luis Rafael Rivera on brief for appellant.     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,Assistant United States Attorney, and Nelson Perez-Sosa, AssistantUnited States Attorney, on brief for appellee.June 14, 1999                                                                            Per Curiam.  Upon careful review of the briefs and  record, we conclude that the district court did not clearly err  in sentencing defendant based on the drug quantity to which he  specifically pled guilty.  Given defendant's plain admissions  at the plea hearing and the lack of a developed challenge to  the validity of the plea, defendant will not now be heard to  argue about the drug quantity.  See United States v. Martinez-  Martinez, 69 F.3d 1215, 1224 (1st Cir. 1995).  The district  court was not required, on the record before it, to adopt  defendant's revised, post-plea version of his involvement with  the drug shipment.            Affirmed.  See 1st Cir. Loc. R. 27.1.